Citation Nr: 1745805	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Agent



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2013 VA Form 9, the Veteran requested a hearing before the Board.  However, in August 2014, the Veteran withdrew his hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in February 2011 in connection with his claim for an increased evaluation for PTSD.  In his July 2013 VA Form 9, the Veteran indicated that his PTSD had worsened.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected PTSD.  

The Board also notes that the claims file does not include any treatment records dated since April 2013.  Thus, as this case is already being remanded, the AOJ should attempt to secure any outstanding treatment records.

Moreover, the Veteran has asserted that he is unable to maintain employment because of his PTSD.  The Veteran was granted TDIU from October 17, 2003, to March 27, 2006.  He currently has a combined 100 percent rating, but is only rated at 70 percent for his PTSD.  The presence of a schedular 100 percent disability rating does not necessarily render the issue of TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  Therefore, the Veteran could be granted SMC if TDIU was awarded based on the Veteran's PTSD alone.  Thus, the issue of TDIU is on appeal, and the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records that are not already associated with the claims file, to include any records dated since April 2013.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected PTSD alone. See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  

In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence as necessary.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case pertaining to the issue of entitlement to service connection for a back disorder and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




